DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 10/30/2020, in which claims 1-19 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 10/30/2020, 05/27/2020, and 02/18/2022.

Drawings
The drawings are objected to because:
 	in Fig. 4C:430, the term “Inter” should be ‘Infer’.

 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference number 300 in Fig. 3  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: in claim 1 and are interpreted from the specification as follows: “a communication component configured to…” as disclosed in fig. 2:204 and P27,
“a processor configured to…” as disclosed in fig. 2:206 and P28-29
“a conditional random field model configured to…” as disclosed in fig. 2:210 and  P29, P37-39
“a neural network configured to…” as disclosed in fig. 2:210 and P29 P42-43
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner's statement of reasons for allowance:

While Borah (cited in relevant prior section below) discloses auto-tagging points (P2;  fig. 3, fig. 15, ref no. 1508; fig. 16 ref nos. 1614 and 1622; P104 ) of a building management system (fig. 2), and receiving data associated with a plurality of points of a site (fig. 1 ref no. 10; fig. 15 ref no. 1506; fig. 3 ref no. 300), each point of the plurality of points being associated with a point name (P104; fig. 3 ref. no. 300; fig. 6 ref nos. 602-608; fig. 11 ref nos. 1142-1148), identifying a building name (fig. 3, fig. 6 ref no. 606, fig. 11 ref no. 1146) based on the point name for each point by extracting a first part of a particular point name (figs. 3, 6 and 11), determining a point equipment (fig. 3, fig. 6 ref no. 602, fig. 11 ref no. 1142) from a second part of each point name by predicting the point equipment (figs. 3, 6 and 11), generating a set of point tags based on the point name (fig. 3 ref no. 302 and P104; fig. 6 ref no. 61-616 and fig. 11 ref nos. 1150-1156), and while Koh (cited in relevant prior section below) teaches a multi-stage active learning mechanism that uses conditional random fields with transfer learning to represent building information by retrieving metadata from raw data for a data point (Abs, pg. 11) where meta data incudes point names, and generating point tags (pg. 12), and using confidence metrics to identify samples that may be incorrectly labeled (pg. 14), and while Leonardi also teaches automated mapping of building automation data points (abs.) and digesting a list of point names to generate suggestions for likely meanings of point (pg. 3), and while Leonardi generically mentions that similar nodes are likely to belong to the same equipment type, Borah, Koh, or Leonardi do not explicitly teach obtaining a building name based on a point name for each point by extracting a particular point name detected frequently among data associated with a plurality of points, and while Balaji generically demonstrates a raw data that includes mention of a building (Fig. 10), none of the references taken either alone or in reasonable combination with the prior art of record explicitly disclose the following:  each point having a point descriptor distinct from the point name; the building name being extracted based on the first of a point name detected frequently among the data associated with the plurality of points, including:


(Claim 1) "…each point of the plurality of points is associated with a point name and a point descriptor; a processor configured to identify a building name based on the point name for each point by extracting a first part of a particular point name detected frequently among the data associated with the plurality of points; a conditional random field model configured to determine a point equipment from a second part of each point name by predicting the point equipment with the conditional random field model and determine a point function from a third part of each point name by predicting the point function with the conditional random field model; and a neural network configured to generate a set of point tags based on the point equipment, the point function, and the point descriptor…",


(Claim 10) "…each point of the plurality of points being associated with a point name and a point descriptor; identifying a building name based on the point name for each point by extracting a first part of a particular point name detected frequently among the data associated with the plurality of points; determining a point equipment from a second part of each point name by predicting the point equipment; determining a point function from a third part of each point name by predicting the point function; generating a set of point tags based on the point equipment, the point function, and the point descriptor",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Borah et al., US Patent Publication No. 2021/0373510.

Koh et al., “Scrabble: Transferrable Semi-Automated Semantic Metadata Normalization using Intermediate Representation” PROCEEDINGS OF THE 5TH CONFERENCE ON SYSTEMS FOR BUILT ENVIRONMENTS, vol. 18, 7 November 2018, pages 11-20.

Leonardi et al., “Assisted Point Mapping to Enable Cost-effective Deployment of Intelligent
Building Applications” 4th International High Performance Buildings Conference at Purdue, July l l-14, 2016, 8 pgs. 

Balaji et al., “Brick : Metadata schema for portable smart building applications” Applied Energy Vol. 226 (2018) Pgs. 1273–1292.



Conclusion
This application is in condition for allowance except for the following formal matters: 
objection to Drawing.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117